Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 05, 2020

The Court of Appeals hereby passes the following order:

A19A1676. NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1 v.
    BELL.

       National Collegiate Student Loan Trust 2007-1 (“National”) filed in the State
Court of Athens-Clarke County a “Complaint on Promissory Note” against Shaquavia
Bell. Bell moved to dismiss the complaint with prejudice asserting, inter alia, that
National is a non-entity without standing to pursue any action in Georgia, and that a
trustee must be substituted as the party plaintiff. The state court agreed and ruled that
National may only pursue a civil action through a trustee and instructed National to
substitute its trustee in a timely manner or risk dismissal of its complaint. National
moved for reconsideration of the order, asserting that it is not an express trust under
Georgia law, but a statutory trust established under Delaware statutory law and it is
considered a separate legal entity with the ability to file suit on its own behalf, see
generally 12 Del. C. § 3826 (Delaware Statutory Trust Act), and that it is entitled to
the application of United States Constitution’s Full Faith and Credit clause. See U.
S. Const., Art. IV, Sect. 1. The state court disagreed, and when no trustee was
substituted as plaintiff “in a reasonably timely manner,” it dismissed the action.
National has now appealed, again arguing that the Georgia court must afford Full
Faith and Credit to Delaware law and allow National to exercise its standing to sue
as provided by the Delaware Statutory Trust Act.
       This appeal raises a significant and novel constitutional issue concerning an
alleged violation of the Full Faith and Credit clause. Further, the issue raised is one
of first impression in Georgia, and there is little if any directly applicable law in other
jurisdictions. Therefore, while the appeal does not “draw in question” the
constitutionality of any statute within the meaning of Ga. Const. of 1983, Art. VI,
Sec. VI, Para. II (1), it is a case “involving the construction of . . . the Constitution of
the State of Georgia or of the United States” within the meaning of that provision. As
the state court impliedly rejected National’s constitutional argument, it appears that
jurisdiction over this appeal may lie in the Supreme Court. See Harrison v.
Wigington, 269 Ga. 388, 388 (497 SE2d 568) (1998) (“If a constitutional question is
raised and ruled on below, [the Supreme] [C]ourt has exclusive appellate jurisdiction,
and this is true, although upon a consideration of the entire case, [the Supreme]
[C]ourt determines that a decision upon such constitutional questions is not necessary
to a proper solution of the case, and makes no decision thereon.”) (citation and
punctuation omitted).
       Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court.



                                          Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    03/05/2020
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.